Citation Nr: 0315888	
Decision Date: 07/14/03    Archive Date: 07/22/03	

DOCKET NO.  99-24 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for sleep apnea. 

3.  Entitlement to service connection for residuals of hernia 
repair. 

4.  Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1971 to November 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In a February 2001 decision the Board remanded the issues 
currently on appeal.  In October 2002 the Board undertook 
additional development of the issues currently on appeal.  
The issues of service connection for residuals of hernia 
repair and hypothyroidism are the subjects of the remand 
portion of this decision.  


FINDINGS OF FACT

1.  The veteran's currently manifested bilateral hearing loss 
is related to active service.

2.  The veteran's currently manifested sleep apnea is related 
to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.385 (2002).

2.  Sleep apnea was incurred during active service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The record reflects 
that the veteran and his representative have been provided 
with a statement of the case and a supplemental statement of 
the case, as well as a January 2002 letter informing them of 
the governing legal criteria, the evidence necessary to 
substantiate the veteran's claims, the evidence considered, 
evidentiary development under the VCAA, and the reasons for 
the denial of his claims.  In essence the matter of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant" has 
been addressed.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran has been afforded VA examinations and treatment 
records have been obtained.  As indicated in the 
introduction, the Board conducted additional development of 
the claim pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  The 
development conducted by the Board has been completed and, 
pursuant to a recent decision by the Federal Circuit Court of 
Appeals, the RO must review this evidence in the first 
instance unless the veteran waives such review.  Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  In a May 2003 
statement the veteran indicated that he did not waive 
regional office review of the evidence.  However, in light of 
the Board's decision with respect to the issues of service 
connection for bilateral hearing loss and sleep apnea the 
veteran is not prejudice by the Board proceeding to render 
its decision, with respect to these issues, at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2000, 3,000 or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The report of the veteran's August 1971 service entrance 
examination reflects that there was some hearing loss at 
6,000 Hertz.  The report of his November 1972 service 
separation examination reflects that he did not have hearing 
loss, but testing at 6,000 Hertz was not indicated.  February 
1972 service medical records reflect that the veteran had 
been struck in the nose and had a nasal fracture.  An August 
1972 service medical record indicates that he had had nasal 
congestion since the nose fracture and a September 1972 
service medical record reflects that he was placed on profile 
following nose surgery.  

A May 2000 VA operative report reflects that the veteran 
underwent a bilateral inferior turbinectomy.  

The report of a February 2003 VA audiology examination 
reflects that the veteran has bilateral hearing loss as 
defined in 38 C.F.R. § 3.385.  The veteran reported that he 
had been exposed to noise during his basic military training 
and he did not wear hearing protection at that time.  The 
examiner offered the opinion that it was as likely as not 
that the veteran's military service contributed to his 
hearing loss since he was around loud noises during basic 
training.  

The report of a January 2003 VA medical examination reflects 
that the veteran's claims file and medical records were 
reviewed.  It was the examiner's opinion that the veteran's 
nasal/airway passage problem was present in the military and 
had progressed requiring nasal turbinate surgery and a 
diagnosis of sleep apnea.  It was the examiner's opinion that 
it was at least as likely as not that the veteran's military 
experience was the cause of his sleep apnea.

In light of the current competent medical evidence reflecting 
that the veteran currently has bilateral sensorineural 
hearing loss and sleep apnea and competent medical evidence 
indicating that the veteran had some hearing loss at the time 
of his entry into active service without further evaluation 
of that hearing loss, as well as competent medical evidence 
reflecting nasal complaints during service and current 
competent medical evidence indicating that it is at least as 
likely as not that currently manifested hearing loss and 
sleep apnea are related to his active service, the Board 
concludes that the evidence is in equipoise with respect to 
whether or not the veteran's currently manifested bilateral 
sensorineural hearing loss and sleep apnea are related to his 
active service.  In resolving all doubt in the veteran's 
behalf, service connection for bilateral hearing loss and 
sleep apnea is warranted.  


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

Service connection for sleep apnea is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  


REMAND

As indicated previously, the Board conducted additional 
development with respect to the issues of service connection 
for residuals of hernia repair and hypothyroidism.  This 
resulted in the obtaining of additional evidence.  The 
veteran has indicated that he does not desire to waive RO 
consideration of the additional evidence.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159. 

2.  Thereafter, the RO should 
readjudicate the claims for service 
connection for residuals for hernia 
repair and hypothyroidism.  If any claim 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



                       
____________________________________________
	C. P. RUSSELL
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



